Citation Nr: 1442853	
Decision Date: 09/24/14    Archive Date: 09/30/14

DOCKET NO.  09-38 817	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1. Entitlement to service connection for a right eye disability.

2. Entitlement to service connection for a low back disability, to include as secondary to a service-connected right ankle disability.  

3. Entitlement to an initial disability evaluation in excess of 10 percent for a right ankle disability.  


REPRESENTATION

Veteran represented by:	Arkansas Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. Martz Ames, Counsel


INTRODUCTION

The Veteran had active service from March 2003 to August 2003 and from October 2006 to July 2007.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia, and a December 2008 rating decision of the VA RO in North Little Rock, Arkansas.  The North Little Rock VA RO currently has jurisdiction over the Veteran's claims file.   

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this case should take into consideration the existence of this electronic record.

The Veteran testified at a hearing in August 2010 before the undersigned.  A copy of the transcript has been associated with the electronic claims file.  The record was held open for an additional 30 days to allow him to submit additional evidence.  

In December 2011 and September 2013, the Board remanded this case to the RO via the Appeals Management Center (AMC) for further development and it has now been returned to the Board.  

The issues of entitlement to service connection for right eye and low back disabilities are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's right ankle disability produces marked and painful limitation of motion, stiffness, weakness, tenderness, and joint laxity.  


CONCLUSION OF LAW

The criteria for an initial 20 percent disability rating for a right ankle disability have been approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5271 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duty to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions set forth in the Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  Prior to initial adjudication, December 2007 and October 2008 letters satisfied the duty to notify provisions.  An additional letter was also provided to the Veteran in January 2012, after which the claim was readjudicated.  See 38 C.F.R. § 3.159(b)(1) (2013); Overton v. Nicholson, 20 Vet. App. 427 (2006); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Veteran's service treatment records, VA medical treatment records, and service personnel records have been obtained.  VA examinations adequate for adjudication purposes were provided to the Veteran in connection with his claim in January 2008, November 2008, February 2010, and March 2012.  The VA examinations are adequate because they were based upon consideration of the Veteran's pertinent medical history, his lay assertions and current complaints, and because they described his right ankle disability in detail sufficient to allow the Board to make a fully informed determination.  Barr v. Nicholson, 21 Vet. App. 303 (2007) (citing Ardison v. Brown, 6 Vet. App. 405, 407 (1994)).

The Veteran testified at a hearing before the undersigned in August 2010  The undersigned set forth the issue to be discussed at the hearing and sought to identify any further development that was required to help substantiate the Veteran's claim.  Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) , nor have they identified any prejudice in the conduct of the hearing.

There is no indication in the record that additional evidence relevant to the issue decided herein is available and not part of the claims file.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. 473.  Further, the purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claim, to include the opportunity to present pertinent evidence.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  

This case was remanded in December 2011 so the RO could obtain additional VA records and provide the Veteran with an examination.  These actions were accomplished.  This case was remanded a second time in September 2013 so additional VA treatment records could be obtained and this action was accomplished.  The RO was also directed to obtain private medical records from Dr. G.  In September 2013, the RO sent the Veteran a release form for Dr. G. and he did not return it.  The Board is satisfied that there was substantial compliance with its remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  

II.  Increased Rating Claim 

Disability ratings are determined by applying the criteria established in VA's Schedule for Rating Disabilities, which is based upon the average impairment of earning capacity.  Individual disabilities are assigned separate Diagnostic Codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.20 (2013).  When a question arises as to which of two ratings applies under a particular Diagnostic Code, the higher evaluation is assigned if the disability more nearly approximates the criteria for the higher rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2013).  Consideration must be given to increased evaluations under other potentially applicable Diagnostic Codes.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  Furthermore, when it is not possible to separate the effects of the service-connected disability from a nonservice-connected condition, such signs and symptoms must be attributed to the service-connected disability.  38 C.F.R. § 3.102 (2013); Mittleider v. West, 11 Vet. App. 181, 182 (1998) (per curiam).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2013).

Staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007) (citing Fenderson v. West, 12 Vet. App. 119, 126 (1999)).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The Veteran's entire history is to be considered when making a disability determination.  38 C.F.R. § 4.1 (2013); Schafrath, 1 Vet. App. 589.  

The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a competent source.  Second, the Board must determine if the evidence is credible.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  Third, the Board must weigh the probative value of the proffered evidence in light of the entirety of the record.  

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 2002).  A veteran is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102 (2013).  When a veteran seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

The Veteran's right ankle disability is currently evaluated as 10 percent disabling under Diagnostic Code 5271, limited motion of the ankle.  38 C.F.R. § 4.71a (2013).  Under Diagnostic Code 5271, a 10 percent evaluation is warranted for moderate limitation of motion of the ankle.  A 20 percent evaluation is assigned for marked limitation of motion of the ankle.  Id.  Normal dorsiflexion is 20 degrees. Normal plantar flexion is 45 degrees.  38 C.F.R. § 4.71, Plate II (2013). 

Where, as in this case, the evaluation of a disability is based upon limitation of motion, the Board must also consider, in conjunction with the otherwise applicable Diagnostic Code, any additional functional loss the Veteran may have sustained by virtue of other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such factors include more or less movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, and deformity or atrophy from disuse.  A finding of functional loss due to pain must be supported by adequate pathology and evidenced by the visible behavior of the Veteran.  38 C.F.R. § 4.40 (2013); Johnston v. Brown, 10 Vet. App. 80, 85 (1997). 

At his January 2008 VA examination, the Veteran's dorsiflexion was 10 degrees with pain from five to 10 degrees.  After repetitive motion, there was no additional limitation of motion.  The joint was stable.  The Veteran complained of pain and stiffness, and reported always using an ankle brace.  The examiner diagnosed right ankle pain and concluded that it had a moderate impact on his ability to do chores, shop, exercise, and participate in sports and recreation.  His other activities of daily living were not impacted.  

At his November 2008 VA examination, the Veteran complained of ankle pain, noting that it was an eight out of 10 on the pain scale.  He stated that he could only walk one quarter of a mile and experienced ankle pain while driving.  He denied flare-ups.  His dorsiflexion was 20 degrees without pain and his plantar flexion was normal at 45 degrees without pain.  He did not have additional limitation of motion after repetitive testing.  His ankle strength was normal.  He had tenderness to palpation along the posterior tibialis tendon and the lateral aspect of the right ankle.  X-rays were normal.  The examiner stat the Veteran had "some" pain on examination and it was "conceivable" that the pain could further limit his motion but the examiner was unable to express additional functional loss in terms of degrees.  

At his February 2010 VA examination, the Veteran stated that his pain level was a nine out of 10.  He stated that he intermittently used an ankle brace, which was minimally helpful.  He reported being able to walk for less than 15 minutes and less than 50 feet at a time.  The Veteran reported monthly flare-ups caused by bending and driving.  The examiner did not conduct range of motion testing on his right ankle, but noted tenderness to palpation over the distal aspect of his medial and lateral malleolus.  The examiner stated that there was no disability present on examination.  

VA physical therapy treatment records from October 2010 to November 2010 show that the Veteran had painful movement with occasional episodes of the joint giving way.  At his initial consultation in October 2010, the physical therapist noted that the Veteran's ankle strength was slightly decreased at 4+/5, but concluded that the disability did not impact his activities of daily living.  

In December 2010 he complained of right ankle pain at a four out of 10 on the pain scale.  He stated that over-the-counter medication was ineffective.  He complained of decreased range of motion, stiffness, and swelling.  The health care provider noted decreased range of motion but did not provide measurements.  His ankle strength was 4/5, indicating some degree of weakness.  

A January 2011 VA MRI showed "very mild bone edema in the lateral malleolus," "very mild edema" of the overlying subcutaneous tissues, and a small effusion of the tibiotalar joint.  Also in January 2011, the Veteran complained of right ankle pain that improved with physical therapy and use of a brace.  He complained of weakness, stiffness, and decreased range of motion.  The health care provider noted decreased range of motion and mild swelling at the anterior lateral joint line with tenderness to palpation.  Specific range of motion measurements were not provided.  

In July 2011, a VA treatment record noted right ankle pain and weakness.  The Veteran stated that he used an ankle brace.  His ranges of motion were "good," with a decrease on extreme motion.  He complained of pain over the lateral joint line on inversion.  His strength was normal at 5/5 and his joint was stable.  

In December 2011, the Veteran reported that his right ankle gave way on uneven ground.  He stated that his pain was a five out of 10 on the pain scale.  He reported popping and cracking.  He worked as a bus driver and he stated that his pain increased during long drives.  He used an ankle brace.  The Veteran's dorsiflexion was 5 degrees and his plantar flexion was 35 degrees.  His inversion and eversion were normal at 10 degrees each.  He had tenderness over the anterior talofibular ligament.  

In January 2012, it was noted that an EMG conducted two weeks earlier showed decreased activation of the needle in all distal muscles due to right ankle pain.  The Veteran had mild tenderness over the lateral aspect of his right ankle.  His dorsiflexion was 5 degrees and his plantar flexion was 35 degrees.  An x-ray showed no acute fracture or dislocation.  The health care provider diagnosed chronic right ankle sprain.  

At his March 2012 VA examination, the Veteran complained of pain and a rolling sensation.  He stated that he experienced flare-ups.  His plantar flexion was 30 degrees without pain and his dorsiflexion was 10 degrees without pain.  He did not have additional limitation of motion after repetitive testing.  The examiner described the Veteran's functional loss as less movement than normal and disturbance of locomotion.  The Veteran had tenderness to palpation of the right ankle.  His plantar flexion strength was normal at 5/5 but his dorsiflexion strength was limited to 4/5, indicating some degree of weakness.  The examiner noted laxity.  The examiner concluded that the Veteran's right ankle disability did not impact his ability to work.    

In June 2013, the Veteran reported to the emergency room for ankle pain.  

Affording the Veteran the benefit of the doubt, the Board finds that the overall disability picture for the Veteran's right ankle disability more closely approximates a 20 percent rating, especially when considering functional loss.  38 C.F.R. §§ 4.7, 4.40, 4.45 (2013).  At worst, his right ankle dorsiflexion has been limited to 5 degrees, representing a significant loss of motion.  Normal dorsiflexion is 20 degrees.  38 C.F.R. § 4.71, Plate II (2013).  At worst, his plantar flexion has been limited to 20 degrees, representing a loss of over half of his plantar flexion.  Normal plantar flexion is 45 degrees.  Id.  Further, the Veteran has competently and credibly asserted that he has right ankle pain and upon examination functional loss has been found.  For these reasons, an initial 20 percent evaluation is warranted under Diagnostic Code 5271.  

The Board has considered other potentially applicable Diagnostic Codes.  The maximum schedular evaluation available under Diagnostic Codes 5272 through 5274 is 20 percent.  Therefore, they are not more favorable to the Veteran.  

The only other Diagnostic Code that pertains to ankle disabilities is Diagnostic Code 5270, under which a 30 percent evaluation is warranted for ankylosis of the ankle in plantar flexion between 30 degrees and 40 degrees, or in dorsiflexion, between 0 degrees and 10 degrees.  38 C.F.R. § 4.71a (2013).  A 40 percent evaluation is warranted when there is ankylosis of the ankle in plantar flexion at more than 40 degrees, or in dorsiflexion at more than 10 degrees or with abduction, adduction, inversion, or eversion deformity.  Id.  

As noted above, the Veteran retains mobility in his right ankle joint; he does not manifest ankylosis of any form.  See Dinsay v. Brown, 9 Vet. App. 79, 81 (1996); Lewis v. Derwinski, 3 Vet. App. 259 (1992) (indicating that ankylosis is complete immobility of the joint in a fixed position, either favorable or unfavorable).  It is clear from the Veteran's description of his symptoms that there is limited motion and painful motion.  The provisions of 38 C.F.R. § 4.59 establish that the Veteran is entitled to at least the minimum compensable evaluation for motion that is accompanied by pain.  See Burton v. Shinseki, 25 Vet. App. 1 (2011).  However, evaluations in excess of the minimum compensable rating must be based on demonstrated functional impairment.  Although pain may cause a functional loss, pain itself does not constitute functional loss.  Mitchell v. Shinseki, 25 Vet. App. 32, 37 (2011).  Pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Id. at 38; see 38 C.F.R. § 4.40 (2013).  The Veteran's painful limitation of motion does not more closely approximate ankylosis, even when considering functional loss he still retains movement in his right ankle.  Therefore, a higher evaluation under Diagnostic Code 5270 is not warranted. 

A total disability rating based on individual unemployability (TDIU) is not warranted because the Veteran does not contend, and the evidence does not show, that he is unemployable.  Rice v. Shinseki, 22 Vet. App. 447 (2009); see also Jackson v. Shinseki, 587 F.3d 1106 (Fed. Cir. 2009).  The record shows that the Veteran has been employed full time throughout the appeal period.  

Lastly, there is no evidence of exceptional or unusual circumstances to warrant referring this claim for extraschedular consideration.  38 C.F.R. § 3.321(b)(1) (2013).  The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability at issue are inadequate.  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the Veteran's disability with the established criteria provided in the rating schedule for the disability.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral to the Director of the Compensation Service for consideration of an extraschedular rating is required.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

As described above, most of the manifestations of the Veteran's right ankle disability are contemplated by the schedular criteria set forth in Diagnostic Code 5271 which addresses limitation of motion.  The provisions set forth in 38 C.F.R. § 4.40 and 4.45 address functional loss due to pain, weakness, and stiffness.  

However, the Veteran has competently and credibly reported a feeling of his ankle giving way and the March 2012 VA examiner noted laxity of the right ankle.  Instability is not specifically addressed by the rating criteria.  If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (2013).  Related factors include "marked interference with employment" and "frequent periods of hospitalization."  Id.  In this case, the Veteran has been employed throughout the entire appeal period.  Although he reports that when working as a bus driver, he has ankle pain, this is contemplated by the rating criteria, as discussed above.  At his August 2010 hearing, the Veteran testified that he did not take time off from work due to his right ankle disability.  Significantly, the March 2012 VA examiner found that the right ankle disability did not impact his ability to work.  The record does not show, nor does the Veteran contend, that he has been hospitalized for his right ankle disability.  Accordingly, the Board has determined that referral of this case for extraschedular consideration is not in order. 

Under Johnson v. McDonald, 2013-7104, 2014 WL 3844196 (Fed. Cir. Aug. 6, 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected symptoms experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected symptoms that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  

In summary, an initial 20 percent disability rating, but no higher, is warranted for the Veteran's right ankle disability.  


ORDER

An initial 20 percent disability rating for a right ankle disability is granted.  


REMAND

Unfortunately, another remand is necessary in this case because VA examiners have not provided adequate etiology opinions for the Veteran's claimed right eye and low back disabilities.  Supplemental opinions are required.  

Accordingly, the case is REMANDED for the following actions:

1. Provide the Veteran's claims file to an appropriately qualified clinician so a supplemental opinion may be provided with regard to his claimed right eye disability.  A new examination is only required if deemed necessary by the examiner.  The entire electronic claims file and a copy of this remand must be made available to the examiner for review, and he or she must specifically acknowledge receipt and review of these materials in any reports generated. 

a. If a new examination is conducted, the examiner must take a detailed history from the Veteran.  If there is any clinical or medical basis for corroborating or discounting the credibility of the history provided by the Veteran, the examiner must so state, with a complete explanation in support of such a finding. 

b. Although an independent review of the claims file is required, the Board calls the examiner's attention to the following: 

i. An April 2003 service treatment record (STR) noting blurred vision in the right eye after a chemical splashed into it;

ii. An October 2006 STR noting that the Veteran failed a vision screening because of blurred vision; 

iii. A February 2007 STR noting that a foreign body was removed from the Veteran's right eye that he was diagnosed with iritis and probable posttraumatic uveitis;

iv. A March 2007 in-service periodic report of medical history noting an eye disorder after a foreign body lodged in his eye; 

v. The Veteran's August 2010 hearing testimony; 

vi. An October 2011 VA treatment record where the Veteran reported a history of blurred vision for "a few years."  

c. The examiner must provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's right eye disability began during active service or is related to any incident of service, including the April 2003 and February 2007 in-service injuries.

d. The examiner must provide a complete explanation for his or her opinion(s), based on his or her clinical experience, medical expertise, and established medical principles.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state this and specifically explain whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion to be provided.

2. Provide the Veteran's claims file to an appropriately qualified clinician so a supplemental opinion may be provided with regard to his claimed low back disability.  A new examination is only required if deemed necessary by the examiner.  The entire electronic claims file and a copy of this remand must be made available to the examiner for review, and he or she must specifically acknowledge receipt and review of these materials in any reports generated. 

a. If a new examination is conducted, the examiner must take a detailed history from the Veteran.  If there is any clinical or medical basis for corroborating or discounting the credibility of the history provided by the Veteran, the examiner must so state, with a complete explanation in support of such a finding. 

b. Although an independent review of the claims file is required, the Board calls the examiner's attention to the following: 

i. The Veteran's August 2010 hearing testimony noting that he began to have back problems in November 2006, after he injured his ankle; 

ii. VA treatment records from March 2012 through June 2013 noting back pain;  

iii. The report of his March 2012 VA examination which noted arthritis was visible on imaging studies.  

c. The examiner must provide an opinion as to the following:

i. Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's low back disability was proximately due to or the result of his service-connected right ankle disability;

ii. Whether it is at least as likely as not (50 percent or greater probability) that the low back disability was aggravated beyond its natural progression by his service-connected right ankle disability;  

iii. If it is determined that the low back disability was not caused or aggravated by the service-connected right ankle disability, state whether it is at least as likely as not (50 percent or greater probability) that the low back disability began during active service; or is related to any incident of service; or with regard to arthritis, began within one year of separation from service.  

d. The examiner must provide a complete explanation for his or her opinion(s), based on his or her clinical experience, medical expertise, and established medical principles.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state this and specifically explain whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion to be provided.

3. The AOJ must review the claims file and ensure that the foregoing development actions have been completed in full.  If any development is incomplete, appropriate corrective action must be implemented.  If any report does not include adequate responses to the specific opinions requested, it must be returned to the providing examiner for corrective action.  

4. Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issues on appeal.  If the benefits sought on appeal remain denied, in whole or in part, the Veteran and his representative must be provided with a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
JOHN Z. JONES
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


